DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending, claims 7 is newly added, and claims 1-7 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe (US 4, 895, 138), in view of Shimizu (US 2004/0171912).
Regarding claim 1, Yabe discloses an endoscope (see figure 1) comprising an insertion part inserted (see 7, figures 1-2) into a body (abstract), wherein the insertion part includes an outer tube (10, figure 2) that forms an outer peripheral wall of the insertion part, an optical member (39, figure 2) disposed at a distal end of the insertion part (see figures 1-2), an image sensor (34, figure 2) that picks up an observation image obtained through the optical member, a partition wall part (53, figure 2), and an airtight casing (41, 59, 51-52, figure 2) that is disposed inside the outer tube, has a distal end (see distal end of 41, figure 2), a proximal end (see proximal end of 52 and 59, figure 2), and a longitudinal axis (see longitudinal axis of 7, figure 2), and has a tubular shape (tubular shape; Col. 3, line 20) of which the inside is hollow (see figure 2), the distal end being airtightly sealed by the optical member (see 39 and 41, figure 2 | bonding material 43…not exposed to the outside; Col. 3, lines 39-42), the proximal end being airtightly sealed by the partition wall part (interior of observation unit 12 is airtightly sealed; Col. 5, lines 21-22), wherein the airtight casing includes a first tubular body (41 and 51 and 59, figure 2) having a first holding part  (see 43, figure 2) that holds the optical member, and a second tubular body (see 59, figure 2) having a second holding part (see 59 is outer circumference of the second tubular body has a diameter which enables the second tubular body to slide inside the first tubular body along the longitudinal axis (see diameter of 52 with respect to 51 and 59, figure 2).  Yabe is silent regarding a first signal line that has a distal end connected to the image sensor and transmits a signal output from the image sensor, a signal line connector connected to a proximal end of the first signal line, a second signal line that has a distal end connected to the signal line connector and transmits a signal relayed from the first signal line via the signal line connector, the partition wall part that holds the signal line connector, wherein the signal line connector is disposed to pass through the partition wall part, and the image sensor and the first signal line being accommodated in an airtight state therein
Shimizu teaches a medical device with an air-tight unit (34, figure 2). A solid-state image pickup element (46, figure 2) is connected to a flexible board (48, figure 2), that constitutes a signal transmission means ([0055]). The flexible board is connected to contact pins (68, figure 2) in the hermetic connector (43, figure 2). The contact pins are connected to cable (11, figure 2).

Regarding claim 2, Yabe further discloses the first wall surface is an inner wall surface of the first tubular body (see inner surface of 51 and 59, figure 2; Yabe), wherein the second wall surface is an outer wall surface of the second tubular body (see outer wall surface of 52, figure 2), and wherein the second tubular body is disposed inside the first tubular body (see figure 2).  
Regarding claim 3, Shimizu further teaches the partition wall part has a fitted part on a distal end side thereof (see 43, figure 2; Shimizu), and wherein the second holding part has a fitting part (see proximal end of 41, figure 2) that is airtightly and 
Regarding claim 4, Yabe further discloses the distal-end-side tubular body has a fixing part that fixes the image sensor to the inside thereof (see 34 and 51, figure 2 | 34 is secured to the inner surface of element frame 51; Yabe).  
Regarding claim 5, Yabe further discloses the second wall surface comes into close contact with the first wall surface without a gap (see figure 2; Yabe).  
Regarding claim 6, Yabe further discloses the insertion part has an optical fiber wire (15, figure 2; Yabe) disposed between an inner wall surface of the outer tube and an outer wall surface of the airtight casing, and wherein the optical fiber wire has a light emission end surface (see 13, figure 2) exposed to a distal end surface of the insertion part (see 17 and 11a, figure 2).  
Regarding claim 7, Yabe further discloses the image sensor is disposed inside the distal-end-side tubular body (image sensor 34 is disposed inside 51, figure 2; Yabe).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 21, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795